345 S.W.3d 875 (2011)
Roy HARRIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72307.
Missouri Court of Appeals, Western District.
July 26, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 30, 2011.
Roy Harris, Appellent pro se.
Shaun J. Mackelprang and Mary H. Moore, Jefferson City, MO, for respondent.
Before Division Two: THOMAS H. NEWTON, Presiding Judge, CYNTHIA L. MARTIN, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Roy Harris appeals from the motion court's denial of his request to re-open his Rule 29.15 post-conviction proceedings. On appeal, Harris maintains that he should have been allowed to re-open his Rule 29.15 post-conviction proceedings because he was abandoned by post-conviction counsel. We affirm. Rule 84.16(b).